 



Exhibit 10.27

FIRST AMENDMENT TO THE ALION SCIENCE AND TECHNOLOGY
CORPORATION PHANTOM STOCK PLAN

WHEREAS, Alion Science and Technology Corporation (“Alion”) adopted the Alion
Science and Technology Corporation Phantom Stock Plan (the “Plan”), effective
February 11, 2003; and

WHEREAS, Alion wishes to make additional shares of Common Stock available to be
used for reference purposes under the Plan; and

WHEREAS, Alion desires to further amend the Plan to clarify certain provisions
to conform the vesting of benefits under the Plan with vesting provisions under
the Alion Science and Technology Corporation 2002 Stock Appreciation Rights
Plan, as amended (the “SAR Plan”);

NOW, THEREFORE, pursuant to the powers reserved in Article 8 of the Plan, Alion
does hereby amend the Plan, effective November 11,, 2003, as follows:

Section 1

Article 5, Section 5.1 of the Plan be, and hereby is amended by striking
“173,000 shares” in paragraph (a) of such Section 5.1, and inserting in lieu
thereof “232,600 shares”.

Section 2

(a) Article 6, Section 6.1 of the Plan be, and hereby is amended by inserting at
the beginning of the first sentence thereof “For Grants awarded on or before
November 10, 2003,”, and such Section 6.1, as hereby amended, shall be renamed
“Paragraph 6.1(a)” in Section 6.1; and

(b) A new Paragraph 6.1(b) shall be inserted, immediately following such
Paragraph 6.1(a) in Section 6.1, which shall read as follows:

“6.1(b) For Grants awarded November 11, 2003, and thereafter, a Participant
shall have no right to receive payment for any share of Phantom Stock until it
is vested. Unless otherwise determined by the Administrator in a Participant’s
Phantom Stock Agreement, Awards shall vest in accordance with the following
schedule:

       
“Anniversary from Grant Date
 
Vested Amount
 
1st
 
20%
 
2nd
 
20%
 
3rd
 
20%
 
4th
 
20%
 
5th
 
20%”

 



--------------------------------------------------------------------------------



 



Except as amended by this instrument, the Plan, as previously stated, and any
and all Grant Agreements previously entered into, shall remain in full force and
effect.

IN WITNESS WHEREOF, Alion has caused this instrument to be executed as of this
11th day of November, 2003, effective as of November 11, 2003, and certifies
that the forgoing Amendment was duly adopted by the Board of the Company at the
Annual Stockholders’ Meeting on November 11, 2003.

ALION SCIENCE AND TECHNOLOGY CORPORATION

By: /s/ Bahman Atefi

Chief Executive Officer

ATTEST: /s/ Manik K. Rath

Corporate Secretary

 